                                                                                                                     Case 2:18-cv-00958-GMS Document 74 Filed 04/30/19 Page 1 of 2



                                                                                                              1   Michael Zoldan; AZ Bar No. 028128
                                                                                                                  Jason Barrat; AZ Bar No. 029086
                                                                                                              2
                                                                                                                  James Weiler; AZ Bar No.034371
                                                                                                              3   Jessica Miller; AZ Bar No. 031005
                                                                                                                  ZOLDAN LAW GROUP, PLLC
                                                                                                              4   14500 N. Northsight Blvd. Suite133
                                                                                                              5   Scottsdale, AZ 85260
                                                                                                                  Tel & Fax: 480.442.3410
                                                                                                              6   mzoldan@zoldangroup.com
                                                                                                                  jbarrat@zoldangroup.com
                                                                                                              7
                                                                                                                  jmiller@zoldangroup.com
                                                                                                              8   jweiler@zoldangroup.com
                                                                                                              9   Attorneys for Plaintiff
                                                                                                             10   Danyelle Gerrie

                                                                                                             11                             UNITED STATES DISTRICT COURT
ZOLDAN LAW GROUP, PLLC
                         1 4 50 0 N. No rth sig h t Blv d . Su ite 1 3 3 Sco ttsd ale, Arizo n a 8 5 2 6 0
                               Tel & Fax : 4 8 0 .4 4 2.34 10 – mzo ld an@zo ld an g ro up .co m




                                                                                                             12
                                                                                                                                                    DISTRICT OF ARIZONA
                                                                                                             13
                                                                                                                  Danyelle Gerrie, an Arizona resident,           Case No. 2:18-cv-00958-GMS
                                                                                                             14
                                                                                                                                       Plaintiff,
                                                                                                             15
                                                                                                             16          v.

                                                                                                                  Arizona Movers and Storage Inc., an          NOTICE OF SETTLEMENT WITH
                                                                                                             17
                                                                                                                  Arizona Corporation; Hashem Abouzeid              HOSSAM HASSAN
                                                                                                             18   an Arizona resident; and Hossam Hassan,
                                                                                                             19   an Arizona resident;                        (Assigned to the Hon. G. Murray Snow)
                                                                                                             20                        Defendants.
                                                                                                             21
                                                                                                             22
                                                                                                                  Arizona Movers and Storage Inc., an
                                                                                                             23   Arizona Corporation; Hashem Abouzeid
                                                                                                                  an Arizona resident; and Hossam Hassan,
                                                                                                             24
                                                                                                                  an Arizona resident
                                                                                                             25                        Counterclaimants,
                                                                                                             26          v.
                                                                                                             27
                                                                                                                  Danyelle Gerrie, an Arizona resident,
                                                                                                             28
                                                                                                                                       Counterdefendant.
                                                                                                                    Case 2:18-cv-00958-GMS Document 74 Filed 04/30/19 Page 2 of 2



                                                                                                              1          Plaintiff Danyelle Gerrie, through undersigned counsel, and Defendant Hossam
                                                                                                              2
                                                                                                                  Hassan hereby notify the Court that settlement has been reached. This settlement is only
                                                                                                              3
                                                                                                                  reached between Plaintiff Danyelle Gerrie and Defendant Hossam Hassan.               Plaintiff
                                                                                                              4
                                                                                                              5   requests 45 days to file a Stipulation for Dismissal because a material term of the settlement

                                                                                                              6   is contingent on May 29, 2019.
                                                                                                              7
                                                                                                                                       RESPECTFULLY SUBMITTED April 30, 2019.
                                                                                                              8
                                                                                                                                                             ZOLDAN LAW GROUP, PLLC
                                                                                                              9
                                                                                                             10                                          By: /s/ Jason Barrat
                                                                                                                                                            14500 N. Northsight Blvd., Suite 133
ZOLDAN LAW GROUP, PLLC
                         1 4 50 0 N. No rth sig h t Blv d . Su ite 1 3 3 Sco ttsd ale, Arizo n a 8 5 2 6 0




                                                                                                             11                                             Scottsdale, AZ 85260
                               Tel & Fax : 4 8 0 .4 4 2 .34 10 – mzo ld an@zo ld an g ro up .co m




                                                                                                                                                            Attorneys for Plaintiff
                                                                                                             12
                                                                                                             13                                 CERTIFICATE OF SERVICE
                                                                                                             14   I hereby certify that on April 30, 2019, I electronically transmitted the foregoing document
                                                                                                             15   to the United States District Court, District of Arizona, Court Clerk, using the CM/ECF
                                                                                                                  System and to the following via electronic and U.S. Mail.
                                                                                                             16
                                                                                                                  Hossam Hassan
                                                                                                             17
                                                                                                                  PO Box 26388
                                                                                                             18   Tempe, AZ 85285
                                                                                                                  hossam2736@gmail.com
                                                                                                             19
                                                                                                             20   /s/ Ashley Peschke

                                                                                                             21
                                                                                                             22
                                                                                                             23
                                                                                                             24
                                                                                                             25
                                                                                                             26
                                                                                                             27
                                                                                                             28
